 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDShepard Decorating Company and Carpenters LocalTRIAL EXAMINER'S DECISIONUnion No. 1229Local 41,InternationalAlliance of Theatrical andStage Employees and Carpenters Local Union No.1229.Cases 10-CA-8970 and 10-CB-1999April 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 9, 1971, Trial Examiner John M.Dyer issued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs, the Re-spondent Union filed cross-exceptions and a support-ingbrief,and the Respondent Company filedcross-exceptions, a brief in support thereof, and abrief in answer to the exceptions taken by the GeneralCounsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusionsand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Shepard Decorating Company, At-lanta, Georgia, its officers, agents, successors, and as-signs,and the Respondent, Local 41, InternationalAlliance of Theatrical and Stage Employees, its offi-cers,agents,and representatives, shall take the actionset forth in the Trial Examiner's recommended Order.1We adoptthe Trial Examiner's conclusionthat the Respondents violatedthe Act byproviding in their collective-bargaining agreementthat the Com-pany would pay higherwages to employees who wereaccepted for member-ship in the RespondentLocal, notwithstanding the parties' subsequentrepudiationof the unlawful provision.We likewisedeem appropriate theaction recommendedby theTrial Examinerto remedy that unfair laborpracticefor the reasonsset forthin his Decision.We also agreethat the General Counsel did not establish, by a preponder-anceof theevidence,that the Respondentsviolated the Act by entering intotheir agreementof April 7, 1971. In so holding, we do not find it necessaryto rule on whether, in the circumstances here presented, the RespondentUnion enjoyed a "presumption"of continuingmajorityRather,we find onthe record before us that theGeneral Counsel failedto sustainhis burdenof provingthatthe Respondent Local represented only a minority of theemployeesinvolved.STATEMENT OF THE CASEJOHN M. DYER,Trial Examiner:On April 26, 1971,1 Car-penters Local Union No. 1229,herein called Carpenters orthe Charging Party, filed charges and on July 13 filedamended charges against Shepard Decorating Company,herein called the Company or Respondent Company, andagainst Local 41, International Alliance of Theatrical andStage Employees, herein called Respondent Union, Local41, or IATSE local, alleging that the Company violatedSection 8(a)(1) and(2) and that IATSE local violated Sec-tion 8(b)(1)(A) of the Act.On July 20, the Director for Region 10 issued an orderconsolidating these cases, together with a complaint andnotice of hearing.Besides the requisite commerce andservice allegations,the complaint alleges that the Companyand IATSE local entered into a contract on April 7 for aunit of "all stagehands referred by Local 41 at job locationsother than at 16 Yonge Street,S.E.,Atlanta,Georgia," andsince IATSE local had not been designated as the majorityrepresentative of those employees, that by entering into thecontract the Company violated Section 8(a)(1) and (2) andIATSE local violated Section 8(b)(1)(A) of the Act. Duringthe trial of this matter General Counsel made it specific thatin addition it was alleged that one of the contract termsviolated those provisions of the Act.The parties admitted the commerce allegations andservice of the charges and Respondent Company admittedexecuting the contract,terming it a nonexclusive hiringagreement with IATSE local, and denied that it had in anyway violated the Act.Respondent Union admitted execu-tion of the agreement,terming it a hiring hall agreement,and denying that it had in any way violated the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses,and to argue orallyat the hearing which was held on September 9 and 10 inAtlanta,Georgia. The parties have filed extensive briefswhich have been carefully considered.The General Counsel and Chargin Party claim that theAct has been violated in two ways: (1) By the fact of theCompany and IATSE local entering into what GeneralCounsel terms a prehire contract,governing all conditionsof employment, where there are no regular or full-time em-ployees for the work covered,and the business does notcome within the exception accorded the building and con-struction industry;(2) in that a term of the contract whichwas later excised by an addendum dated May 13 inducedand coerced employees to join Respondent Union,in thatit stated:"The Company agrees to pay full time employeeswho join Local 41, and who are accepted for full member-ship,a 20 [-cent] raise per hour.In no case will the minimumpay be below$3.00 per hour."As will be set forth below I find that this specific term ofthe contract did violate Section 8(a)(1)and (2) and8(b)(l)(A) of the Act in that it appears to offer a monetaryinducement to employees to join a specific union, but underthe peculiar conditions prevalent here, I will recommend alimited corrective order.I do not find that by the simple actof entering into this contract, based on the previous historyof the agreements between Respondent Company andIATSE local, Section 8(a)(1) and(2) or 8(b)(1)(A) of the Actwas violated.1Unless specifically stated otherwise all occurrences herein were during1971196 NLRB No. 26 SHEPARD DECORATING CO.On the entire record in this case, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTCOMPANY AND THE LABORORGANIZATIONS INVOLVEDDuring the times material herein, Respondent Companyhas existed as a partnership, with its office and principalplace of business at 16 Yonge Street, Atlanta, Georgia. Re-spondent Company engages in the production and stagingof trade shows and exhibitions and the erection, mainte-nance, and dismantling of prefabricated displays for suchexhibitions and shows. During the past year the Companypurchased and received supplies valued in excess of $50,000directly from points outside the State of Georgia, and dida gross volume of business in excess of $1 million.Respondent Company admits and I find that it is engagedin interstate commerce within the meaning of Section 2(6)and (7) of the Act.IATSE local and Carpenters, on the basis of testimonyreceived, I find are each labor organizations within themeaning of Section 2(5) of the Act. I also find that theInternational Leather Goods, Plastic and Novelty WorkersUnion,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed Facts.All parties agree that the regular production and mainte-nance unitlocated at 16 Yonge Street is not in contentionin this case.That unit is represented by the InternationalLeather Goods, Plastic and Novelty Workers Union, AFL-CIO, herein called Novelty Workers, and has had a contractwith Respondent Company covering that unit since 1969.The current contract is the second contract between them.According to the evidence before me, the contracts betweenRespondent Company and the Novelty Workers excludefrom its coverage casual or irregular part-time employees.There have been and continue to be occasions when pro-duction andmaintenanceunit employees go to various loca-tions other than 16 Yonge Street and lay rugs, hangdraperies, and "skirt" tables, and the parties all agree whenthey are performing such work these employees are coveredby the contract between Respondent Company and theNovelty Workers. Some of these production and mainte-nance employees in their off-duty hours are referred to jobsby Respondent Union and,sinceRespondent Company isthe main company in this business, work for RespondentCompany under the contract terms between RespondentCompany and Respondent Union. Thus they may have twodistinct and different employment relationships with Re-spondent Company. Those referred by Respondent Unionunpack, set up,maintain,dismantle,and repack prefabri-cated itinerant displays.The Novelty Workers contracts do not cover employeesin the signshop,such asRhodes and Warren, nor DoyleRobertson. Employees who are in an intermittent superviso-ry category usually have union cards in both the NoveltyWorkers and Respondent Union. Such employees are com-pensated at a rate above that specified in the Novelty Work-ers contract and usually are on an overtime basis early inthe week and were thus compensated at least equal with, ifnot above, the rates paid under the contract with Respon-dent Union. These men work in all areas of claimed jurisdic-153tion and due to their multiunion membership there were nojurisdictional problems.Respondent Company is a partnership and C. J. Lynchis the general manager of the Company. Lynch has beenwith the Company since 1958 and followed his father-in-lawinto the general manager's position. He has two supervisors,Cobb and Barham, and several other men who act intermit-tently as supervisors. Depending on the amount of work, SidKnight is a foreman part of every week; H. M. Elrod servesas a foreman on a few occasions; and Jack Elrod (no longerwith the Company) was a foreman about 20 percent of thetime.Others in the intermittent foremen category areHughes, Scott, and Baldwin.All promotions and discharges are handled by Lynch anddisciplinary problems are usually solved by a committee ofemployees and supervisors with Lynch's acquiescence.Around 1963 the Company set up an exhibition for theSoutheast Auto Parts Association. This was the first majorexhibition of this kind undertaken by the Company, and somany problems developed trying to get the exhibits put upand taken down that Lynch started to develop a list ofpart-time people who could assist in working such shows.From then until about 1965, he used people from this list ofabout 30 names with about 15 of them qualified to set upand dismantle prefabricated displays. Others on the listwere used for heavy labor. Most of those on the list had jobssuch as firemen, telephone equipment men, or bread trucksalesmen which allowed them to work odd hours.Sometimein 1965 Respondent Company secured thecontract to set up the Atlanta stadium for a show by theBeatles.The Company employed a large number of men forthis task and used both men from the production and main-tenance unit and from outside sources. At that time K. G.Spradlin was the business agent of IATSE local and whileat the stadium discussed the benefits of union affiliationwith the employees. Spradlin's testimony was uncontradict-ed that he passed out IATSE cards then and later, and thata number of the workers signed them. After Spradlin se-cured a number of cards he met with Lynch and claimedthat he represented a majority of the employees who wereengaged in this outside work and gave the cards to Lynch.Lynch remembered reviewingsome17 cards and recog-nizing namesof those he had employed. He testified that ofsome 15 people whom he then regarded as capable of settingup exhibits, and not just as heavy labor, 12 had signedIATSE cards. Among these 12 were some few who workedinside at 16 Yonge Street. On the basis of these authoriza-tion cards he recognized Local 41 as the bargaining agentfor employees engaged in this display work. Both Lynchand Spradlin testified they signed an agreement which stat-ed that Local 41 agreed to furnish labor when available andthe Company agreed to employ men from Local 41 at theprevailingwage scale.According to Spradlin and Lynch thisagreement was signed in late 1965 or early 1966 and asecond similar document was signed in 1967.In 1969 R. L. Oldknow became the business agent forLocal 41 replacing Spradlin. Oldknow was unable to find acopy of the prior agreement and a new agreement datedJune 4, 1969, was signed by Oldknow and Lynch, whereinLocal 41 agreed to furnish labor when available and theCompany agreed to employ persons referred by Local 41 atthe prevailing wage scale ofLocal 41.When the men first signed applications for IATSE, theInternational Union of IATSE determined that the appli-cants should be placed in a Radio and Television localbased in New York, even though the men were employedin the Atlanta area where Loca141 had jurisdiction. In anyevent Local 41 represented all IATSE members with Re- 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondentCompany when they were referred to RespondentCompany and it was Local 41 whom the Company calledwhenitneeded men to work on these prefabricated dis-plays.Historically, according to Lynch, Respondent Union firstbecame interested in thiswork and sought to perform it forLynch in 1965 when portablestageswere being used and asmembersof a theatricalunion, the erection, maintenance,and dismantling of stagesfit in with their specialties. Ac-cording to Lynch,these stages became passe,but the workof uncrating,assemblin g,maintaining,dismantling, and re-packingprefabricateditinerantdisplaysincreasedenormously as new conventioncenters wereopened in andaround Atlantaand numeroustrade shows began to cometo Atlanta.In addition to these two groups Respondent Companyalso employs temporary heavy labor help from employmentcompaniessuch as Peak Load and others, and such men areuselfor hauling,lifting, running forklifts, and nonskilledwork. Additionally where it is needed, Respondent Compa-ny will employelectriciansto lay cable or fix light fixtures,steamfittersand plumbersto install steam linesor plumbinglines neededfor an exhibit, and carpenters (from the Charg-ing Party) to do thingssuch asbuild a stage.At 16 Yonge Street the Companymaintainsa storagearea for chairs, tables,rugs,drapes, and other equipmentwhich it rents to exhibitors and installs for them if theydesire.Seamstressesare employed to repair and maintaindrapes and rugs.When Respondent Company is informed of an exhibitionto be stagedin the Atlantaarea, it will submit a bid to the showor association for its services in settingup the exhibition hall.Thiswillincludemarking off areasfor exhibitors'booths, laying rugs, and hanging drapes. It will then solicitthe businessof setting up the individual booths for theexhibitors and furnishingat a rentalfee furniture, rugs, etc.,and if the exhibitors desire, handling, erecting, and main-taining the exhibitors' prefabricated displays. These dis-plays can be as simple asheavy cardboardsectionson whichphotographs are placed, and range through metal and plas-tic displays which may have a movie projector, to compli-cated two-story displays with equipment as sophisticated ascomputers. Exhibitors are quoted rates for the erection,maintenance,and repacking of their prefabricated displayson the basis of the rates established by the Company withIATSE local.A number of shows may be booked into any particularexhibition hall which means that one show may finish asanotherstarts.The Company is called on to perform itsservicesat all hours of the day and night, with a greatamount (probably the majority) of the work performed inthe exhibition halls in the evening or at night.As an example of how the business operates, Lynch testi-fied that during the hearing in this case he had a contractto set up a show for Buick. When he got to the hall late inthe afternoon the person in charge for Buick said he needed12 men instead of 4 since they had a rehearsal set for thatevening. Lynch phoned Local 41 and got eight more menin a shorttime.The crew worked until 2 a.m. the followingmorning to get everything ready. The Buick show was toopen at 1 ,p.m., and tocloseat 4 p.m. Lynch had to have menthere at 4 p.m. to dismantle and pack the exhibits so thatthey could be shipped by truck that night for another showto open in another city the following day.In his testimony Lynch demonstrated the need of hisCompany to get men who have the necessary skills on shortnotice and who are willing to work odd and long hours. Onoccasionin settingup these exhibits the men must touchthem up with a bit of paint, replace lightbulbs, or set up andrun motion picture projectors or other types of audiovisualaids. Because of these requirements, Lynch maintains thatstagehands are suited best to this area of RespondentCompany's work. Most of the men referred by Local 41 are"moonlighting" from other jobs.Respondent Company maintains payroll records for itsproduction and maintenance unit and for the other employ-ees who work at 16 Yonge Street. Those referred by Local41 are on a separate payroll apparently submitted by Local41 to the Company.B. The ContractsGeneral Counsel and the Charging Party maintain thatthe last contract entered into between the Company andLocal 41 is a full-blown collective-bargammgagreementand is a prehire agreement in that it calls for the Companyto hire those referred to it by Local 41. It is claimed that thiscontract comes within the terms set forth in Section 8(f) andthat since neither Respondent Company nor RespondentUnion are engaged in the building and construction indus-try, such an agreementis illegaland violates the cited sec-tions of the Act.To this claim the Respondents reply that their contract isonly a referral contract and that this is the fourthin a seriesof contracts founded on a proper majority showing, nolonger subject to attack; besides this they are a part of thebuilding and construction industry.General Counsel agrees that the Company and Local 41had hiring hall agreements and that it would not be neces-sary for a union to represent a majority of the employeeswith an arrangement which merely stated "Local 4l, sendus employees' but states that the instant contract, executedon April 7, is not a hiring hall agreement but afull-scalecollective-bargaining agreement setting forth wages, hours,and working conditions.The prior agreements stated in four lines that Local 41agreed to furnish labor when available and the Companyagreed to employ that labor at the Local's prevailing wagescale.The present contract acknowledges the Novelty Workerscontract and the claim of the Novelty Workers to the instal-lation of drapery, rugs, etc., noting that the Novelty Work-erscontractexcludescasualor irregularpart-timeemployees, and states that the Company and Local 41 areentering into a contract since Local 41 is a source of suchlabor. The Company then recognized Local 41 as the bar-gaining representative for stagehands referred by Local 41at job locations other than at 16 Yonge Street.Additionally the contract establishes a minimum 4-hourcall-in work period, accepts the present Local 41 wage scale,establishes a grievance and arbitration procedure, recogg-nizesthe Union's claim to the work on prefabricated exhib-its at five-named Atlanta exhibition centers, but acknowl-edgesthe exhibitors' right to set up and maintain their ownexhibits. Under the contract Local 41 agreed to accept asmembers any company employees with 6 months of expe-rience, agreed to no-strike, no-lockout terms, and agreedthere would be no discrimination on referrals based onunion membership or lack thereof.The contract contains no provisions for union member-ship or dues checkoff and is not an exclusive contract forjob referrals.Thus the present agreement sets forth in detail a numberof items, many of which (if not all) may have been implicitin the prior agreements. We have no testimony to establishor deny that such things as a 4-hour call-in period, stewards, SHEPARD DECORATING CO.grievances, and arbitration weren't in existence in the par-ties' relationship prior to this time.It would seem that the nondiscrimination provisions plusthe absence of union membership or dues provisions in thiscontract would nullify the fears that Section 8(f) sought toalleviate? In any event Section 8(f) provisions refer to aninitial relationship between the bargaining parties and allowprehire contracts calling for union membership and duesprovisions in the building and construction industry. Thisparticular contract, according to the uncontradicted testi-mony, was not the beginning of the relationship betweenthese parties but was the fourth contract in this relationship.Uncontradicted testimony establishes that the essential na-ture of the relationship between these parties has remainedunchanged. When the Company needs men to take care ofprefabricated exhibits it contacts Local 41 and Local 41satisfiesthe Company's demands to the best of its ability.This is a most unusual business calling for skilled help towork odd and long hours and the Company is happy to havea source of such labor while Local 41 is happy to have aplace to refer members and applicants.But to go further, this relationship, according to uncon-tradicted testimony, began on the basis of a majority show-ing being made to the Company. Lynch, in 1965, recognizedLocal 41 as the bargaining representative for the casualppart-time labor referred to the Company by Local 41 onbeing shown authorization cards giving Local 41 that au-thority from a majority of that labor force employed by himat that time. There is no evidence to contradict the mutuallycorroborative testimony of Lynch and Spradlin.The establishment of this relationship in the absence ofany contradictory testimony must be presumed to be lawfuland there was no evidence to show that Local 41 did notcontinue to represent the majority of the employees referredto the Company thereafter.majority 41 enjoys a presumptionof continuing majority status which has not been rebuttedin this proceeding. Further, the Board has stated 3 that Sec-tion 8(f)was not intended to apply to collective-bargainingagreementsexecuted by a union which had attained a ma-jority representative status either by voluntary recognitionor Board certification.General Counsel and the Charging Party maintain that adifferent relationshipexists asa result of the April 7 con-tract than what preceded it and bases this charge on the factthat the April 7 contract is bigger and lengthier than theprecedingagreements,which they term referral agreements,and state that this is a prehire agreement. They allege thatsince Local 41 did not show the Company any authorizationcards at or prior to the signing of the April 7 contract theCompany contracted with a minority union.Neither General Counsel nor the Charging Party hasdemonstrated, either in the record or in the briefs, how andin what manner the relationship of Local 41 and the Com-pany changedas a resultof the April 7 contract.The April 7 contract does set forth in greater detail theconditions under which those referred by Local 41 will workand be compensated, but all the testimony demonstratesthat the essential relationship of the parties continued asbefore and since the only evidence indicates a 6-year priorrecognition of a majority representative still entitled to thatpresumption, I can find no change in their relationship.There being no change in the relationship, and therebeing nothing to rebut the presumption of a continuing2SeeLocal357,Teamsters [Los Angeles-SeattleMotor Express] vN.L.R.B,365 U.S. 667.3 SeeMishara ConstructionCompany,171NLRB No.80, citingIslandConstructionCo., Inc.,135 NLRB 13.155majority, there is and was no need for Local 41 to demon-strate that it still had a majority on April 7.4Testimony demonstrates that the Company has used oth-er sources of labor for "stagehand" work and itseems clearthat Local 41 is not an exclusive source for such labor.I find and conclude that the April 7 contract between theCompany aid Local 41 is not a prehire agreement con-demned by Section 8(f) but rather is a continuation of areferral system based on a majority showing some 6 yearspreviously and as such is not subject to the attack made-here 5However, in reaching this conclusion I do not find thatthe April 7 contract in and of itself is without fault. I findonly that by the fact of entering into this agreement neitherRespondent Union nor Respondent Company violated theAct. I do find and conclude, as set forth below, that thefollowing section of the April 7 agreement violates the Act:"The Company agrees to pay full time employees who joinLocal 41, and are accepted for full membership, a 20 [-cent]raise per hour. In no case will the minimum pay be below$3.00 per hour." The Company and Local 41 explained thatLynch was then in negotiations with the Novelty Workersand expected to give a 20-cent raise per hour in those nego-tiations. Lynch testified that he wanted to establish in thecontract with Respondent Union that those regular full-time employees who were under the Novelty Workers con-tract,who also desired to work under Local 41's contractwould not lose any wages by doing so. However, the mannerin which this particular section of the contract is phrased iscapable of other interpretations, the plainest of which is thatthe Company was encouraging those employees under theNovelty Workers contract to join Local 4f. Testimony dem-onstrates that nine employees signed application blanks forLocal 41 between March 9 and 22, 1971. All but two hadtheir applications authorized and approved by the Interna-tional of IATSE prior to April 7, and those two were ap-proved on May 6, 1971. It is probable that a number of theseemployees knew the terms of the new contract at the timethey filed their applications. It is true that on being in-formed by the Region that this particular clause of thecontract was subject to attack, Local 41 and the Companyamended the Aril 7 contract and deleted this clause andthereby negated some of the affects of this clause. There isalso testimony that no such wage increase was ever paid bythe Company to any employee, and that none of thoseapplicants were received into membership by Local 41 sothat they could have qualified to receive the raise under thisterm of the contract. Local 41 claims therefore that no harmhas been done.There is aquestion as to the importanceattached to April7 since theCompany and Local 41, according to uncontradicted testimony, had bar-gained sporadically about this contract for some 8 months prior to that date.SeeMishara Construction Company, supra51n view of the findingsaboveit does notappear necessary to decide whetherthe particular work of preparing exhibition halls anderecting prefab-ricated displays,which involves the use oftrade tools suchas hammers,screwdrivers, pliers, and staple guns, is a part of the building and construc-tion industry General Counsel and the Charging Party claimit is not basedon the Board's ruling inAnimated Displays Company,137 NLRB 999. But asRespondentCompanypoints outin its brief, the facts in that caseas to thework performed differ considerably from the facts in the presentcase andAnimated Displaysshould not be controlling Perhaps closerto the realitiesof this caseisCarpet,Linoleumand Soft Tile Local Union No 1247,Painters(Indio Paint and Rug Center),156 NLRB 951. InIndiodefinitionsof buildingand construction industry areset forthand it would appear thata reasonableargumentcould bemade thatthe part of Respondent's businessinvolvedhere could comeunder someof these definitions,and in particularunder thatgroup of theBureau of the Budget's classificationof "Special trade contrac-tors primarily engaged in contract worknot elsewhere classified." Certainlyin both cases laying of carpets is involved, and the principal purpose of thehalls used in the instant caseis for holding such shows andexhibitions. 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever,since a number of those March and subsequentapplicants may have been enticed to file applications andsubmit initiation fees or other payments because of thispromised wage increase and there is nothing to establishthat these applicants knew of any putative 20-cent increaseunder the Novelty Workers second contract,it appears rightand proper to allow those applicants the freedom of choiceto withdraw their membership applications and recaptureany payments they have made if they so desire. ThereforeIwill order Respondent Union to inform each of thosecompany employees who filed applications for membershipin Respondent Union between March 1 and May 31, 1971,and who may have paid initiation or other fees with saidapplication,that they may withdraw their applications with-out prejudice to their filing of future applications,and thatRespondent Union will reimburse them for any fees paidtogether with interest at the rate of 6 percent per annum.I conclude and find that the section of the April 7 con-tract which offered a 20-cent raise per hour to those whowere accepted for full membershipin Respondent LocalUnion violates Section 8(a)(1) and (2)and 8(b)(1)(A) of theAct in that such clause may reasonably be interpreted toconstitute an unlawful inducement and encouragement foremployees to join Local 41.IIITHE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe violations of Section 8(a)(1) and(2) and 8(b)(1)(A)of the Act by both Respondent Company and RespondentUnion as set forth in section II, above,occurring in connec-tion with Respondent Company's business operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent Company and Respon-dent Union violated Section 8(a)(1) and (2) and 8(b)(1)(A)of the Act by placing in their contract a clause offering awage increaseto employees who joined and were acceptedfor full membership in Respondent Union and having fur-ther found that said clause has been removed from thecontract by the voluntaryagreementof Respondent Unionand Respondent Company, I shall recommend only thatRespondent Union give to those employees of RespondentCompany who applied for membership in Respondent Un-ion between March 1 and May 31, 1971, an opportunity towithdraw without prejudice their applications for member-ship and to receive back any initiation fees or other dues orfees givenby said a plicants, with interest at the rate of 6percent per annum from the date that they first offered saidtees or duesto Respondent Union. I shall also recommendthat Respondent Union and Respondent Company post aproper notice informing all members and employees thatRespondent Union and Respondent Company will not in-clude any suchagreementin their contracts hereafter andthat Respondent Union is notifying each of the applicantsof their rights to the return of their initiationfeesor otherfees advanced and of their application forms for member-ship in Respondent Local if they so desire.On the basis of the foregoing facts and the entire record,Imake,the following:6 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions,and recommended Order herein shall, asprovidedin SectionCONCLUSIONS OF LAW1. Shepard Decorating Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Union, the Charging Party, and NoveltyWorkers are each labor organizations within the meaning ofSection 2(5) of the Act.3.Respondent Company and Respondent Union, by in-cluding in a contract a clause offering a wage raise to em-ployees who joined and were accepted into membership byRespondent Union, engaged in unfair labor practices af-fecting commerce within the meaning of Sections8(a)(1)and (2), 8(b)(1)(A), and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:6ORDERRespondent Local 41,International Alliance of Theatri-cal and Stage Employees,its officers, agents, and represent-atives; and Respondent Shepard Decorating Company, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from offering to employees of Re-spondent Shepard Decorating Company any wage increaseif said employees join or are accepted into membership byRespondent Union.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Respondent Union shall notify each and every Re-spondent Company employee who filed an application formembership with Respondent Union between March 1 andMay 31,19'71, of their right to rescind said application andreceive back any initiation fees or other fees and dues of-fered by said applicants together with interest at the rate of6 percent per annum from the date said fees or dues wereproffered to Respondent Union.(b) Respondent Union and Respondent Company shallpost at their offices, meeting halls,and at such places whereRespondent Company posts notices to its employees,copiesof the attached notices marked"Appendix A'and "Appen-dix B.117 Copies of said notices, on forms provided by theRegional Director for Region 10, after beingUduly signed byauthorized representatives of Respondentnion and Re-spondent Company, respectively,shall be posted by Re-spondent Union and Respondent Company at said placeswhere notices to members or employees are customarilyposted and be maintained by them for 60 consecutive daysthereafter,in said conspicuous places. Reasonable stepsshall be taken by Respondent Union and Respondent Com-pany to insure that said notices are not altered, defaced, orcovered by any other material.(c) Notifythe Regional Director for Region 10, in wasting,within 20 days from the date of the receipt of this Decision,what steps Respondent Union and Respondent Companyhave taken to comply herewith.8102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."8 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 10, in wasting,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith " SHEPARD DECORATING CO.157APPENDIX ANOTICETO MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Governmentfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice,Peach-tree Building,Room 701, 730 Peachtree Street, N.E., Atlan-ta,Georgia 30308,Telephone 404-526-5760.APPENDIX BAfter a trial in which Respondent Union, Respondent Com-pany, the Charging Party, and the General Counsel of theNational Labor Relations Board participated and offeredevidence, the National Labor Relations Board has foundthat we violated the law and has ordered us to post thisnotice and we intend to carry out the order of the Board andabide b1y' the following:W E WILL NOT enter into a contract which offers em-ployees a wage raise if they apply and are accepted intomembership in our Union.WE WILL notify all Shepard Decorating Companyemployees who applied for membership in Local 41,InternationalAlliance of Theatrical and Stage Em-ployees, between March 1 and May 31, 1971, that theymay withdraw their applications for membership with-out prejudice and be reimbursed for any initiation feesor other fees and dues offered by them and acceptedby us together with 6 percent interest from the date thatsuch fees were received by us.LOCAL 41, INTERNATIONALALLIANCE OF THEATRICALAND STAGE EMPLOYEES(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which Respondent Union, Respondent Com-pany, the Charging Party, and the General Counsel of theNational Labor Relations Board participated and offeredevidence, the National Labor Relations Board has foundthat we violated the law and has ordered us to post thisnotice and we intend to carry out the order of the Board andabide b the following:WE WILL NOT enter into a contract which offers em-ployees a wage raise if the apply and are accepted intomembership in a particular union.SHEPARD DECORATINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Peach-tree Building,Room 701, 730 Peachtree Street,N.E., Atlan-ta,Georgia 30308,Telephone404-526-5760.